All the facts necessary to sustain the judgment for the defendants are clearly found by the court upon sufficient evidence, and there seems to be nothing on which a question of law can seriously arise. The two transactions, which the plaintiff attempted to impeach, were the sale by defendants to Miles, on the 6th of November, 1861, and the assignment made by them on the 14th of the same month to Charles S. Baldwin. In regard to the first, it is found that it was made in good faith upon a full and fair consideration, and that there was an actual delivery and change of possession of the property sold; and, in regard to the assignment, it is found that it was a general assignment for the benefit of creditors, and without any intent on the part of the defendants to hinder, delay or defraud creditors.
It is further found that the defendants were at no time under any injunction, and that Miles proceeded to sell the goods conveyed to him, and the defendant Baldwin to execute the assignment, and thus the whole subject-matter of the litigation has been disposed of, and, if the plaintiff could succeed in affixing the stamp of illegality upon either of these transactions, the result to them would be utterly barren.
The plaintiffs seek to connect the two transactions, and so to blend them that they may fall under the condemnation of a sale upon credit by the assignee. But neither the facts proved, nor the findings of the court, will sustain any such *Page 329 
conclusion, for it is abundantly shown, that, at the time of the sale, on the 6th of November, there was no thought of an assignment by any of the parties, no such thing had been spoken of, nor was it within the contemplation of any of them, but the assignment was, as expressed by the witness Baldwin, on afterthought, and the two transactions entirely independent of each other.
Such being the state of this case, there being nothing to impeach either transaction as fraudulent, the property having been sold and the proceeds distributed without impeachment or intervention from any quarter, there remained absolutely nothing in the case of the plaintiffs which entitled them to call for the aid of the court, and the proper judgment was rendered dismissing the complaint with costs, and the judgment of the General Term should accordingly be affirmed.
Judgment affirmed. *Page 330